        Case 1:17-cv-00957-AJN-BCM Document 275
                                            274 Filed 11/25/20 Page 1 of 2




                                                                                                        11/25/20

      Christopher A. Parlo
      Partner
      +1.212.309.6062
      chris.parlo@morganlewis.com



      November 25, 2020

      VIA ECF

      The Honorable Alison J. Nathan
      United States District Court, Southern District of New York
      40 Foley Square, Room 2102
      New York, NY 10007

      Re:      Julian et al. v. Metropolitan Life Insurance Co., No. 17-cv-00957 (AJN)(BCM)


      Dear Judge Nathan:

      We represent Metropolitan Life Insurance Co. in the above-referenced matter. We write
      pursuant to Section 1.D of Your Honor’s Individual Practices to respectfully request a one
      week extension of time, until December 2, to provide the Court with a letter explaining the
      need to seal or redact certain materials attached to the Declaration of Michael D. Palmer in
      Support of Plaintiff’s Motion for Class Certification (“Palmer Declaration”). Dkt. 270.
      Plaintiffs consent to this request.

      In support of their motion for Class Certification, Plaintiffs submitted 22 exhibits which
      had been designed as “Confidential” by Defendant, pursuant to the parties’ Amended
      Confidentiality Agreement (Dkt. 122). Pursuant to Section 4.B of Your Honor’s
      Individual Practices, Defendants currently have until November 25 to submit a letter
      explaining the need to seal or redact the 22 exhibits. However, given the number of
      exhibits Plaintiffs have filed under seal, as well as the fact that Thanksgiving falls this
      week, Defendant respectfully requests a short extension of time to file the letter with the
      Court. Defendant would like to carefully review each exhibit so that it only requests
      sealing where necessary. To do so, counsel will need to speak to relevant document
      authors and/or custodians, as well as with in-house attorneys and business leaders, some of
      whom are already out for the holiday. In addition, we hope to speak with Plaintiffs’
      counsel in an effort to streamline any remaining issues or create workarounds.

      This is Defendant’s first request for an extension of time to submit a letter explaining the
      need to seal or redact materials submitted with Plaintiff’s motion for Class Certification.


SO ORDERED.
                                                      Morgan, Lewis & Bockius   LLP

                                                      101 Park Avenue
                                                      New York, NY 10178-0060         +1.212.309.6000
                                                      United States                   +1.212.309.6001
                            11/25/20
  Case 1:17-cv-00957-AJN-BCM Document 275
                                      274 Filed 11/25/20 Page 2 of 2


Honorable Alison J. Nathan
November 25, 2020
Page 2

Granting Defendant’s request, and allowing its letter to be filed on December 2, 2020, will
not affect any other dates in this action.

Thank you for your consideration of this request.

Respectfully submitted,

/s/ Christopher A. Parlo

Christopher A. Parlo

cc:    Michael Palmer, Esq.; David Tracey, Esq.; Michael R. DiChiara, Esq. (Attorneys
       for Plaintiffs, via ECF)
